o-                                        ‘..A...
2                OFFICE   OF THE AITORNEY         GENERAL   OF TEXAS
x
                                         AUSTIN
iaru,c.-
,-a--


           Bonorable aOk9 H. SteQenUOIl
           Governor of Weas
           Austin, Texas

           Dear oorsrnor storewon    t

                                         opinion No. 0-4899




                                                              FiahPropaga-


                                                         o? this department
           ae to whether It i                            oardof 0oJltro1or
           the. wnernor to                                 Llfo senloo of
           the United Stat.                                  einwmment to
           *8tall a &dps 1                                  h aids at Sand
           Eeaah Reserve to                            approxima*ly  four
                                                   ter to'be wed in de-
                                                   tin Fish Propagation
                                                 are to be uesd in stmklng,
                                              the State of Texas.

                                    emsnt oonstitutee an intereat inland
                                    rd of Control or Governor would have
                                    ent would depend upon the authollty
                                    onvey the land.

                              rity to oomey publio laud of thfs State
                             he prOQisiOn@ of the Constitution and
           statutes relative thereto.

                       section 34 of ;8rtfole XVI of the !Tuxae Constitution
           provides!

                     n!I!he
                          L@sleture   shall paas laws authorlaing
                the Governarto lease, OP sell to thhe &Weraslent